DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. Regarding Claims 1, 19, and 20
In response to applicant's argument that Lebel fails to disclose "wherein the neural network model comprises a first neural network portion configured to process data in a spatial frequency domain or a sensor domain, and wherein using the neural network model to suppress the at least one artefact in the input MR data comprises processing, with the first neural network portion, spatial frequency domain data or sensor domain data obtained from the input MR data." The examiner agrees with the applicant in regards to Lebel fails to disclose the cited portion however in the previous office action submitted on 03/11/2021, the newly amended claim portion of claim 1 was addressed using Braun et al. US PG-Pub (US 20190128989 A1). Please see new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-8, 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Braun et al. US PG-Pub (US 20190128989 A1).
Regarding Claim 1, Lebel teaches a method (Fig. 8), comprising: 
obtaining input magnetic resonance (MR) data using at least one radio-frequency (RF) coil of a magnetic resonance imaging (MRI) system ([Col 12, lines 40-43], At 805, method 800 acquires a medical image with a medical imaging apparatus. For example, for MRI, method 800 acquires an MR image via the MRI apparatus. The MRI apparatus as shown in fig. 1, comprises of an RF coil unit (14) which is used to enclose the region to be imaged of the subject.);
and generating an MR image from the input MR data at least in part by using a neural network model to suppress at least one artefact in the input MR data ([Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-noised image. [Col 13, lines 24-26], At 815, method 800 outputs the de-noised image. Method 800 may output the de-noised image, for example, to a display device such as display unit).
	Lebel does not explicitly teach wherein the neural network model comprises a first neural network portion configured to process data in a spatial frequency domain or a sensor domainand wherein using the neural network model to suppress the at least one artefact in the input MR data comprises processing, with the first neural network portion, spatial frequency domain data or sensor domain data obtained from the input MR data.
	Braun teaches wherein the neural network model comprises a first neural network portion configured to process data in a spatial frequency domain or a sensor domain(¶[0021], FIG. 1 depicts an  and wherein using the neural network model to suppress the at least one artefact in the input MR data comprises processing, with the first neural network portion, spatial frequency domain data or sensor domain data obtained from the input MR data(¶[0049] At act A130, motion corrected MR data is generated by the machine learnt generator network 401. Once the network is trained, the network may be applied. The network with defined or learnt features is used to extract from previously unseen input MR data. The machine-learned generator network 401 uses extracted features from the MR data with or without other information to generate an image)..
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel such that the input MR data is processed in the sensor domain and the neural network model can suppress one artefact from the input MR Data. One skilled in the art would have been motivated to modify Lebel in this manner in order to suppress the artefacts from the input MR data that is being processed in the sensor domain and reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Regarding Claim 2, the combination of Lebel and Braun teaches the method of claim 1, where Lebel further teaches wherein the at least one artefact comprises RF interference, and wherein the generating comprises using the neural network model to suppress the RF interference ([Col 5, Lines 54-56] The MRI apparatus 10 may be configured with a deep learning system for reducing image noise and image artifacts in images acquired via the MRI apparatus 10. [Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-noised image. The examiner interprets the neural network is configured to reduce noise and image artifacts in the images acquired by the MRI apparatus and since the MRI apparatus in the prior art uses RF coils for Tx/Rx signals there will be RF interference within the image obtained by the MRI apparatus and the neural network will remove that artifact from the image.). 

    PNG
    media_image1.png
    606
    489
    media_image1.png
    Greyscale

Regarding Claim 5, the combination of Lebel and Braun teach the method of claim 2, where Lebel further teaches wherein the MRI system includes an imaging region (As seen in Fig. 1, the RF coil unit(14) encloses an imaging region shown in a rectangular box) and wherein the RF interference comprises internal RF interference generated by at least one component of the MRI system located outside of the imaging region (As seen in Figure 1, in the section annotated in an oval shape shows the RF coil unit(14) of the MRI system(10) to be outside of the imaging region and the examiner interprets since the RF Coil unit is transmitting an RF pulse to the subject and receiving an MR(Col 3, Lines 59-65) then it is inherent that there will be RF interference in any TX/Rx of signals.) 
Regarding Claim 6, the combination of Lebel and Braun teach the method of claim 5, where Lebel further teaches wherein the at least one component of the MRI system includes one or more magnetics components of the MRI system ([Col 3, Lines 34-37], The MRI apparatus 10 also includes the gradient coil unit 13 that generates a gradient magnetic field in the imaging space 18 so as to provide the MR signals received by the RF coil unit 14 with three-dimensional positional information.).
Regarding Claim 7, the combination of Lebel and Braun teach the method of claim 6, where Lebel further teaches wherein the one or more magnetics components of the MRI system include a gradient coil of the MRI system ([Col 3, Lines 34-37], The MRI apparatus 10 also includes the gradient coil unit 13 that generates a gradient magnetic field in the imaging space 18 so as to provide the MR signals received by the RF coil unit 14 with three-dimensional positional information.).
Regarding Claim 8, the combination of Lebel and Braun teach the method of claim 1, where Lebel further teaches wherein the at least one artefact includes noise generated by circuitry in an MR receiver chain and/or noise generated by a subject or object being imaged ([Col 4, Lines 13-15], Furthermore, whereas local coils such as those comprising the RF coil unit 14 can transmit to or receive signals from only a localized region of the subject 16, the RF body coil unit 15 generally has a larger coverage area and can be used to transmit or receive signals to the whole body of the subject 16. The MR receiver chain in this application was described to be a circuitry involving processing of signals recorded by the RF coil. Examiner interprets that with any transmission/receiving of signals there will be noise generated.)
Regarding Claim 10, the combination of Lebel and Braun teach the method of claim 1, where Braun further teaches wherein the input MR data is in the sensor domain(¶[0021], FIG. 1 depicts an MRI system 100 for acquisition of frequency domain components representing Magnetic Resonance (MR) image data for storage in a storage array.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel such that the input MR data is processed in the sensor domain. One skilled in the art would have been motivated to modify Lebel in this manner in order to suppress the artefacts from the input MR data that is being processed in the sensor domain and reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Regarding Claim 17, the combination Lebel and Braun teaches the method of claim 1, where Lebel teaches obtaining, during a first time period, RF artefact measurements using the at least one RF coil of the MRI system, wherein the RF artefact measurements include measurements of RF interference and/or noise (Col 10, lines 5-10, Magnetic resonance images are frequently acquired with multiple receiver coils that are sensitive to different parts of the object. Coil sensitivities, such as the illustrated coil sensitivities 610, may be obtained from actual measurements with the MRI apparatus 10, simulated via electromagnetic models, or fabricated from analytic approximations. As depicted in the transformation 600, the single input image. The examiner interprets that receiving the measurements of the RF Coil will indicate the measurement of noise or RF interference in the MRI system.);
and training the neural network model using the artefact-corrupted MR data ([Col 6, lines 61-64], The deep neural network 200 may be trained using pairs of noise-free image data sets and corrupted image data sets acquired via a medical imaging apparatus such as the MRI apparatus 10, such that medical images with noise may be input to the deep neural network 200, which in turn outputs a noise-reduced medical image.).
	Lebel does not explicitly teach obtaining, during a second time period different from the first time period, MR measurements of a subject in the imaging region of the MRI system 
generating artefact-corrupted MR data by combining the RF artefact measurements with the MR measurements of the subject.  
	Braun teaches obtaining, during a second time period different from the first time period, MR measurements of a subject in the imaging region of the MRI system (¶[0040], The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or may be generated synthetically. The second MR data 403, for example, may be synthesized using any post-processing addition of the contribution of the motion artifact or may be acquired without processing the MR data. The examiner interprets that the first MR Data obtained by the MR scan of the patient has to have an imaging region to obtain data from.)
generating artefact-corrupted MR data by combining the RF artefact measurements with the MR measurements of the subject (¶[0040], The GAN includes a generator network 401 and a discriminator network 411. The inputs, e.g. training data, for the GAN are first MR data 405 acquired from an MRI that do not include motion artifacts and second MR data 403 acquired from an MRI that do include motion artifacts. The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or may be generated synthetically. The examiner interprets that the training of the neural network in this prior art uses input MR data without any artifacts and input MR data with artifacts to train the neural network to remove the artifacts within the MRI image.).  
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel such that the training of the neural network involves combining artefact measurements with the MR measurements of the subject in order to train the neural network. One skilled in the art would have been motivated to modify Lebel in this manner in order to suppress the artefacts from the input MR data in order to reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Regarding Claim 18, the combination Lebel and Braun teaches the method of claim 1, where Lebel further teaches further comprising: synthesizing RF artefact measurements, wherein the RF artefact measurements include synthesized measurements of RF interference and/or noise (Col 10, lines 30-40) Referring again to FIG. 5, after the plurality of initial image data sets are transformed into corresponding target image data sets, method 500 continues to 510. At 510, each target image data set is corrupted to generate a corresponding corrupted image data set. The corruption comprises one or more operations that map the target image data set (which can be presented as an ideal medical-like image) into a corresponding corrupted image (which can be presented as a medical image with noise/artifacts). The corrupted image simulates a typical medical image acquired with an imaging system, and thus includes noise and/or image artifacts that may be introduced during imaging); 
training the neural network model using the artefact-corrupted MR data ([Col 6, lines 61-64], The deep neural network 200 may be trained using pairs of noise-free image data sets and corrupted image data sets acquired via a medical imaging apparatus such as the MRI apparatus 10, such that medical images with noise may be input to the deep neural network 200, which in turn outputs a noise-reduced medical image.).
Lebel does not explicitly teach obtaining MR measurements of a subject in the imaging region of the MRI system; generating artefact-corrupted MR data by combining the synthesized RF artefact measurements with the MR measurements of the subject.
Braun teaches obtaining MR measurements of a subject in the imaging region of the MRI system (¶[0040], The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or may be generated synthetically. The second MR data 403, for example, may be synthesized using any post-processing addition of the contribution of the motion artifact or may be acquired without processing the MR data. The examiner interprets that the first MR Data obtained by the MR scan of the patient has to have an imaging region to obtain data from.)
generating artefact-corrupted MR data by combining the synthesized RF artefact measurements with the MR measurements of the subject; (¶[0040], The GAN includes a generator network 401 and a discriminator network 411. The inputs, e.g. training data, for the GAN are first MR data 405 acquired from an MRI that do not include motion artifacts and second MR data 403 acquired from an MRI that do include motion artifacts. The first MR data 403 may be acquired directly from MR scans of patients and identified as not including motion artifacts or may be generated synthetically. The examiner interprets that the training of the neural network in this prior art uses input MR data without any artifacts and input data with artifacts to train the neural network to remove the artifacts within the MRI image.).  
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel such that the training of the neural network involves combining artefact measurements with the MR measurements of the subject in order to train the neural network. One skilled in the art would have been motivated to modify Lebel in this manner in order to suppress the artefacts from the input MR data in order to reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Regarding Claim 19, Lebel teaches a system (Fig. 1), comprising: at least one computer hardware processor and at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform ([Col 5, Lines 13-15], The controller unit 25 includes a computer and a recording medium on which a program to be executed by the computer is recorded.)
obtaining input magnetic resonance (MR) data using at least one radio- frequency (RF) coil of a magnetic resonance imaging (MRI) system ([Col 12, lines 40-43], At 805, method 800 acquires a medical image with a medical imaging apparatus. For example, for MRI, method 800 acquires an MR image via the MRI apparatus. The MRI apparatus as shown in fig. 1, comprises of a RF coil unit which is used to enclose the region to be imaged of the subject.);
and generating an MR image from the input MR data at least in part by using a neural network model to suppress at least one artefact in the input MR data ([Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-noised image. [Col 13, lines 24-26], At 815, method 800 outputs the de-noised image. Method 800 may output the de-noised image, for example, to a display device such as display unit).
Lebel does not explicitly teach wherein the neural network model comprises a neural network portion configured to process data in a spatial frequency domain or a sensor domain, and wherein using the neural network model to suppress the at least one artefact in the input MR data comprises processing, with the neural network portion, spatial frequency domain data or sensor domain data obtained from the input MR data.
Braun teaches wherein the neural network model comprises a first neural network portion configured to process data in a spatial frequency domain or a sensor domain(¶[0021], FIG. 1 depicts an MRI system 100 for acquisition of frequency domain components representing Magnetic Resonance (MR) image data for storage in a storage array. ¶[0036] At act A120, the MR data is input to a machine learnt generator network trained as an image-to-image network to generate motion corrected (or compensated) image data given motion corrupted input data. The examiner interprets data is being processed in the sensor domain.); and wherein using the neural network model to suppress the at least one artefact in the input MR data comprises processing, with the first neural network portion, spatial frequency domain data or sensor domain data obtained from the input MR data(¶[0049] At act A130, motion corrected MR data is generated by the machine learnt generator network 401. Once the network is trained, the network may be applied. The network with defined or learnt features is used to extract from previously unseen input MR data. The machine-learned generator network 401 uses extracted features from the MR data with or without other information to generate an image)..
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel such that the input MR data is processed in the sensor domain and the neural network model can suppress one artefact from the input MR Data. One skilled in the art would have been motivated to modify Lebel in this manner in order to suppress the artefacts from the input MR data that is being processed in the sensor domain and reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Regarding Claim 20,  Lebel teaches a magnetic resonance imaging (MRI) system (Fig. 1),comprising: magnetic components comprising: a Bo magnet configured to provide a Bo field for the MRI system([Col 3, Lines 29-33], The magnetostatic field magnet unit 12 includes, for example, typically an annular superconducting magnet, which is mounted within a toroidal vacuum vessel. The magnet defines a cylindrical space surrounding the subject 16, and generates a constant primary magnetostatic field B.sub.0.);gradient coils configured to provide gradient fields for the MRI system ([Col 3, Lines 38-44]The gradient coil unit 13 includes three gradient coil systems, each of which generates a gradient magnetic field which includes into one of three spatial axes perpendicular to each other, and generates a gradient field in each frequency-encoding direction, phase-encoding direction, and slice-selection direction in accordance with the imaging condition);; and at least one RF coil configured to detect magnetic resonance (MR) signals([Col 3, Lines 64-67], The RF coil unit 14 receives, as an MR signal, the electromagnetic wave generated when the proton spin thus excited in the slice to be imaged of the subject 16 returns into alignment with the initial magnetization vector.); a controller configured to: control at least some of the magnetic components([Col 5, Lines 20-28], The controller unit 25 is connected to the operating console unit 32 and processes the operation signals input to the operating console unit 32 and furthermore controls the table 26, RF driver unit 22, gradient coil driver unit 23, and data acquisition unit 24 by outputting control signals to them. The controller unit 25 also controls, to obtain a desired image, the data processing unit 31 and the display unit 33 based on operation signals received from the operating console unit 32.); and generating an MR image from the input MR data at least in part by using a neural network model to suppress at least one artefact in the input MR data([Col 12, Lines 52-54], Continuing at 810, method 800 inputs the medical image acquired at 805 into a trained deep neural network to generate a de-noised image. [Col 13, lines 24-26], At 815, method 800 outputs the de-noised image. Method 800 may output the de-noised image, for example, to a display device such as display unit), 
Lebel does not explicitly teach wherein the neural network model comprises a neural network portion configured to process data in a spatial frequency domain or a sensor domain, and wherein using the neural network model to suppress the at least one artefact in the input MR data comprises processing, with the neural network portion, spatial frequency domain data or sensor domain data obtained from the input MR data.
Braun teaches wherein the neural network model comprises a first neural network portion configured to process data in a spatial frequency domain or a sensor domain(¶[0021], FIG. 1 depicts an MRI system 100 for acquisition of frequency domain components representing Magnetic Resonance (MR) image data for storage in a storage array. ¶[0036] At act A120, the MR data is input to a machine learnt generator network trained as an image-to-image network to generate motion corrected (or compensated) image data given motion corrupted input data. The examiner interprets data is being processed in the sensor domain.); and wherein using the neural network model to suppress the at least one artefact in the input MR data comprises processing, with the first neural network portion, spatial frequency domain data or sensor domain data obtained from the input MR data(¶[0049] At act A130, motion corrected MR data is generated by the machine learnt generator network 401. Once the network is trained, the network may be applied. The network with defined or learnt features is used to extract from previously unseen input MR data. The machine-learned generator network 401 uses extracted features from the MR data with or without other information to generate an image).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Braun to Lebel such that the input MR data is processed in the sensor domain and the neural network model can suppress one artefact from the input MR Data. One skilled in the art would have been motivated to modify Lebel in this manner in order to suppress the artefacts from the input MR data that is being processed in the sensor domain and reduce the potential misinterpretations in images. (Braun, ¶[0003]).
Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Braun et al. US PG-Pub (US 20190128989 A1) in view of Rothberg et al. US PG-Pub (US 20160069975 A1).
Regarding Claim 3, while the combination Lebel and Braun teach the method of claim 2, they do not explicitly teach wherein the RF interference comprises external RF interference generated by a device external to the MRI system. 
Rothberg teaches wherein the RF interference comprises external RF interference generated by a device external to the MRI system (¶[0069], the noise cancellation system may detect if there is a nearby device producing electromagnetic noise that will impact the operation of the low-field MRI system, which will enable an operator of the low-field MRI system to determine whether the noisy device can be unplugged or removed prior to operation and/or whether the noisiness introduced by the detected noisy device can be compensated for using any of various noise cancellation techniques).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rothberg to Lebel in order to determine RF interference from a device external to the MRI system. One skilled in the art would have been motivated to modify Lebel and Braun in this manner in order to determine the external source of noise that impacts the ability of a low-field MRI system to operate. (Rothberg, ¶[0065])
Regarding Claim 4, the combination of Lebel, Braun and Rothberg teach the method of claim 3, where Rothberg further teaches wherein the device external to the MRI system includes a medical device located in a same room as the MRI system (¶[0069], the noise cancellation system may detect if there is a nearby device producing electromagnetic noise that will impact the operation of the low-field MRI system, which will enable an operator of the low-field MRI system to determine whether the noisy device can be unplugged or removed prior to operation and/or whether the noisiness introduced by the detected noisy device can be compensated for using any of various noise cancellation techniques).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rothberg to Lebel and Braun in order to determine RF interference from a device external to the MRI system. One skilled in the art would have been motivated to modify Lebel and Braun in this manner in order to determine the external source of noise that impacts the ability of a low-field MRI system to operate. (Rothberg, ¶[0065])
Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Braun et al. US PG-Pub (US 20190128989 A1) in view of Han et al. (“k-Space Deep Learning for Accelerated MRI” , cited by applicant in IDS filed on 03/26/2020).
Regarding Claim 9, while the combination of Lebel and Braun teaches the method of claim 1, they don’t explicitly teach where the input MR data is in the spatial frequency domain.


    PNG
    media_image2.png
    576
    744
    media_image2.png
    Greyscale

Han teaches where the input MR data is in the spatial frequency domain(As seen in Figure 3(a) the annotated arrow shows the input data is in the k-space domain also known as the spatial frequency domain.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel and Braun such that the input MR data is in the spatial frequency domain. One skilled in the art would have been motivated to modify Lebel and Braun in this manner because image-domain learning does not remove certain artifacts in MRI images. (Han, Page 12, Right Colunm, Paragraph 1).

    PNG
    media_image3.png
    294
    726
    media_image3.png
    Greyscale

Regarding Claim 12, while the combination of Lebel and Braun teach the method of claim 1, 
They don’t explicitly teach wherein the first neural network portion comprises a spectral unpooling layer
Han teaches wherein the first neural network portion comprises a spectral unpooling layer (Fig. 4 – shows the neural network and shows the unpooling layer in stage 4), and wherein processing the input MR data with the first neural network comprises applying the spectral unpooling layer (Fig. 4 – shows the processing of the input MR data through the unpooling layer of the network).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel and Braun such that processing the input data with a neural network comprises applying a spectral unpooling layer. One skilled in the art would have been motivated to modify Lebel and Braun in this manner in order to demonstrate superior reconstruction performances over the compressed sensing approaches. (Han, Page 1, Left Column, “Introduction”, Paragraph 1)
Regarding Claim 13, the combination of Lebel, Braun and Han teaches the method of claim 12, where Han further teaches wherein the first neural network portion further comprises a spectral pooling layer, a plurality of convolutional layers, and a skip connection (Fig. 4 – shows a pooling layer represented by a red marker, plurality of convolution layers represented by red and yellow arrows and a skip connection represented in the purple arrow.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel such that neural network comprises a spectral pooling layer, spectral unpooling layer, convolutional layers and a skip connection. One skilled in the art would have been motivated to modify Lebel in this manner in order to demonstrate superior reconstruction performances over the compressed sensing approaches. (Han, Page 1, Left Column, “Introduction”, Paragraph 1)
Regarding Claim 14, while the combination of Lebel, Braun and Han teaches the method of claim 12, 
Han teaches wherein applying the spectral unpooling layer comprises applying a pointwise multiplication layer for combining first features having a first resolution provided via a skip connection with second features having a second resolution lower than the second resolution. (Fig. 3a, Right column, paragraph 3-4; " fully sampled k-space data x can be represented by x =y +dx", "y is the undersampled k-space measurement", "In practice, some of the low-frequency part of k-space data including the DC component are acquired in the undersampled measurement so that the image component from the residual k-space data dx are mostly high frequency signals, which are sparse" =>  y low resolution; dx => high resolution; in Fig. 3a, y and dx are point-wise summed together. "dx has low-rank Hankel matrix structure, which can be effectively processed using the deep neural network. This can be easily implemented using a skipped connection before the deep neural network as shown in Fig. 3(a)"; the skipped connection bypasses the undersampled low resolution y from going through CNN. Fig. 4).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Han to Lebel and Braun such applying a pointwise multiplication layer for combining first and second features. One skilled in the art would have been motivated to modify Lebel and Braun in this manner in order to demonstrate superior reconstruction performances over the compressed sensing approaches. (Han, Page 1, Left Column, “Introduction”, Paragraph 1)
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lebel et al. US Patent (US 10635943 B1) in view of Braun et al. US PG-Pub (US 20190128989 A1) in view of Qin et al US PG-Pub (US  20190311267 A1 ).
Regarding Claim 15, while Lebel and Braun teaches the method of claim 1, they do not explicitly teach wherein the neural network model comprises: a first neural network portion configured to suppress RF interference, the first neural network portion comprising one or more convolutional layers; and a second neural network portion configured to suppress noise, the second neural network portion comprising one or more convolutional layers.
Qin teaches wherein the neural network model comprises: a first neural network portion configured to suppress RF interference, the first neural network portion comprising one or more convolutional layers and a second neural network portion configured to suppress noise, the second neural network portion comprising one or more convolutional layers. (¶[0004],Each of the noise neurons can add a noise component to a signal passed between the respective one of the first plurality of neurons and the at least the portion of the second plurality of neurons. ¶[0006] In some implementations , the noise component is one of Gaussian noise , Brownian noise , Poisson noise , Speckle noise , or Salt and pepper noise. The examiner interprets that the neural network as shown in Fig. 2, can be trained to suppress any type of noise or any RF interference within the neural network by adding a noise signal to the neuron used to train the neural network.); 
Thus, it would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Qin to Lebel and Braun such that the neural network has a first and second portion configured to suppress RF interference and noise. One skilled in the art would have been motivated to modify Lebel and Braun in this manner in order to allow the neural network to make robust predictions and calculations in the presence of noisy data. (Qin, Abstract) 

Regarding Claim 16, the combination of Lebel, Braun and Qin teaches the method of claim 15, where Lebel teaches wherein the neural network model further comprises: a third neural network portion configured to suppress noise from image-domain data obtained using the input MR data(Abstract, the high-resolution of digital non-medical photographs or images can be leveraged for the enhancement or correction of medical images, and the trained neural network can be used to reduce noise and image artifacts in medical images acquired by the medical imaging modality. The examiner interprets that the prior art is processing the medical image in the image-domain since the image is coming from a medical imaging modality.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663